Citation Nr: 0702275	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  The case was 
remanded in June 2005 for further development and the RO 
subsequently issued a supplemental statement of the case in 
November 2005.  Evidence has been submitted by the veteran 
since that date; however, the veteran also submitted a waiver 
of initial adjudication by the RO thereby allowing 
adjudication of the claim, together with the evidence 
recently submitted, to proceed by the Board.


FINDING OF FACT

The veteran does not have a lumbar spine disability that was 
present in service or is otherwise related to active duty 
service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

The RO issued a letter in October 2001, prior to initial 
adjudication of the claim, stating all but the last element 
of the duty to notify.  The veteran has not been prejudiced 
by lack of notification, however, because he was also issued 
a further development letter in March 2003, a statement of 
the case in March 2004 and a supplemental statement of the 
case in November 2005 each containing the entire text of 
38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
private medical records and afforded the veteran two VA 
examinations.  There does not appear to be any other 
evidence, VA or private, relevant to the claim that the RO 
has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that he injured his low back and 
complained of low back pain during service and that his 
current lumbar spine diagnosis is related to these instances 
regarding his low back in service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that he did 
seek treatment for low back pain while in service for two 
months in 1971 and the veteran acknowledged on a January 1972 
separation examination that he had a history of recurrent 
back pain but upon physical examination the veteran presented 
as normal.  No diagnosis in service constituted that of a 
chronic disease.  However, the veteran claims that he has 
continuity of symptomatology sufficient to show a chronic 
condition.  While private medical records submitted by the 
veteran indicate that he has been treated for low back pain 
since 1986, this treatment began fourteen years after 
service.  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim on the 
theory of continuity of symptomatology sufficient to show 
chronicity.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The private physician diagnosed the veteran as having lumbar 
myositis and opined that his current condition is related to 
symptoms of low back pain in service.  The physician made no 
mention of reviewing the veteran's service medical records or 
reviewing any records other than those concerning his 
treatment under that physician since 1986.  While this 
physician treated the veteran for a lumbar spine disability 
for over a decade, treatment did not begin until over 
fourteen years after service and no mention is made of a 
review of the veteran's medical history while in service.

The veteran underwent a more probative and more recent VA 
examination in September 2005 at which time he was diagnosed 
as having "posterior disc bulge L5-S1 impinging upon the 
central canal with mild narrowing of the bilateral 
neuroforamina and concentric disc bulge at L4-L5 abutting the 
thecal sac but without significant central canal stenosis or 
nerve root narrowing and DJD by CT Scan of the lumbar spine 
at VAMC 08/11/03" based on physician examination, as 
described below, and VA x-ray and CT evidence.  The examiner 
noted that the veteran's posture and gait were normal.  There 
was no scoliosis, lumbar lordosis, or reverse lordosis.  
There were no spasms noted and no weakness, atrophy, 
guarding, or pain on motion.  Range of motion was 
additionally measured.  The VA examiner also made a complete 
review of the veteran's service medical records, noting the 
treatment for low back pain in service, and the veteran's 
entire claims file, detailing the medical treatment records.  
The physician concluded by stating that after reviewing the 
veteran's in-service and post-service medical history, that 
it was not at least as likely as not that the veteran's 
current lumbar spine disability was related to service and 
that it was more likely due to normal aging.  The examiner 
based this conclusion on a review of the claims file which 
revealed that the veteran began treatment for low back pain 
in 1986 and x-ray evidence from February 1994 showing "no 
evidence of bone or joint pathology.  No arthritis (DJD)," 
and x-rays taken in November 2001 showing "evidence of mild 
DJD of the lumbar spine."  The VA physician relates that 
such a gap in time between the low back pain experienced in 
service and the onset of treatment for low back pain in 1986 
coupled with x-ray evidence showing x-rays taken in 1994 were 
negative for signs of degenerative joint disease whereas x-
rays taken in 2001 were positive show that the "event in 
service was acute and transitory and resolved with military 
treatment."

Despite the veteran's contentions that he currently suffers 
from a lumbar spine disability that is related to service, 
the weight of the medical evidence is against such a 
relationship.  The private medical opinion is far outweighed 
by the VA examiner's opinion for the reasons discussed above.  
While the veteran may sincerely believe that his lumbar spine 
disability is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a lumbar spine disability as a result of service.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


